IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1825
                              Filed October 1, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUEKINNA MITCHELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Douglas C.

McDonald, Judge.



      A defendant appeals her conviction and sentence for operating while

intoxicated, first offense. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Aaron Rogers, Assistant Attorney

General, Michael J. Walton, County Attorney, and Joseph Grubisich, Assistant

County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                        2


VAITHESWARAN, P.J.

       The district court found Luekinna Mitchell guilty of operating a motor

vehicle while intoxicated, first offense. On appeal, Mitchell contends her trial

attorney was ineffective in failing to (1) seek video documentation of her vehicle

stop and jailhouse conversation before the recordings were destroyed pursuant

to standard retention policies and (2) object to the State’s insinuations that she

was a liar and requests to comment on the credibility of other witnesses. We

preserve these claims for postconviction relief proceedings to allow development

of the record and an opportunity for Mitchell’s attorney to respond. See State v.

DeCamp, 622 N.W.2d 290, 296 (Iowa 2001) (preserving ineffective-assistance-

of-counsel claims based on erasure of videotape). See also State v. Graves, 668
N.W.2d 860, 869 (Iowa 2003) (“Generally, ineffective-assistance claims are

preserved for postconviction relief proceedings to afford the defendant an

evidentiary hearing and thereby permit the development of a more complete

record.”) (citation omitted).

       AFFIRMED.